EXHIBIT Execution Version PURCHASE AGREEMENT dated as of May20, 2008, among SALTON, INC., APPLICA PET PRODUCTS LLC and SPECTRUM BRANDS, INC. TABLE OF CONTENTS Page ARTICLE I Purchase and Sale of Transferred Equity Interests 2 SECTION 1.01. Sale of the Transferred Equity Interests 2 SECTION 1.02. Closing; Closing Date 4 SECTION 1.03. Transactions To Be Effected at the Closing 4 SECTION 1.04. Purchase Price Calculation 6 SECTION 1.05. Tax Allocation 6 ARTICLE II Representations and Warranties Relating to the Transferors and the Transferred Equity Interests 7 SECTION 2.01. Organization, Standing and Power 7 SECTION 2.02. Authority; Execution and Delivery; Enforceability 7 SECTION 2.03. No Conflicts; Consents 8 SECTION 2.04. The Transferred Equity Interests 9 SECTION 2.05. Brokers or Finders 9 SECTION 2.06. Litigation 9 ARTICLE III Representations and Warranties Relating to the Transferred Entities 9 SECTION 3.01. Organization and Standing; Books and Records 9 SECTION 3.02. Equity Interests in the Transferred Entities; Equity Interests in Other Persons; Indebtedness 10 SECTION 3.03. Authority; Execution and Delivery; Enforceability 11 SECTION 3.04. No Conflicts; Consents 11 SECTION 3.05. Financial Statements; Undisclosed Liabilities 12 SECTION 3.06. Assets Other than Real Property Interests or Intellectual Property 13 SECTION 3.07. Real Property 14 SECTION 3.08. Intellectual Property 15 SECTION 3.09. Contracts 17 SECTION 3.10. Permits 19 SECTION 3.11. Insurance 20 SECTION 3.12. Taxes 20 SECTION 3.13. Proceedings 23 SECTION 3.14. Benefit Plans 23 SECTION 3.15. Absence of Changes or Events 27 SECTION 3.16. Compliance with Applicable Laws 28 SECTION 3.17. Environmental Matters 28 SECTION 3.18. Employee and Labor Matters 29 SECTION 3.19. Transactions with Affiliates 29 SECTION 3.20. Sufficiency of Assets 30 SECTION 3.21. Customers 30 SECTION 3.22. Suppliers 30 SECTION 3.23. Product Compliance 31 SECTION 3.24. Warranty and Related Matters 31 i TABLE OF CONTENTS (Continued) Page SECTION 3.25. Bank Accounts 31 SECTION 3.26. Opinion of Financial Advisor 32 SECTION 3.27. Anti-takeover Laws; Organizational Document Restrictions 32 SECTION 3.28. No Sale of All or Substantially All Assets 32 SECTION 3.29. No Other Representations or Warranties 32 ARTICLE IV Representations and Warranties of the Purchaser 32 SECTION 4.01. Organization, Standing and Power 32 SECTION 4.02. Authority; Execution and Delivery; Enforceability 33 SECTION 4.03. No Conflicts; Consents 33 SECTION 4.04. Litigation 34 SECTION 4.05. Securities Act 34 SECTION 4.06. Investment Company 34 SECTION 4.07. Financing 34 SECTION 4.08. Anti-takeover Laws; Organizational Document Restrictions 35 SECTION 4.09. Brokers or Finders 35 SECTION 4.10. No Other Representations and Warranties 35 ARTICLE V Pre-Closing Covenants 35 SECTION 5.01. Covenants Relating to Conduct of Business 35 SECTION 5.02. Solicitation 39 SECTION 5.03. Commercially Reasonable Efforts; Financing 40 SECTION 5.04. Expenses; Transfer Taxes 43 SECTION 5.05. Tax Matters 44 SECTION 5.06. Employee Matters 48 SECTION 5.07. Access to Information 51 SECTION 5.08. Commercial Arrangements 51 SECTION 5.09. Release of Guarantees and Letters of Credit 52 SECTION 5.10. Repayment of Indebtedness; Intercompany Accounts 52 SECTION 5.11. Resignations 53 SECTION 5.12. Monthly Financial Information 53 SECTION 5.13. Cooperation with Title Insurance 53 SECTION 5.14. Insurance 53 SECTION 5.15. Shared Contracts 54 SECTION 5.16. Additional Financial Information 54 SECTION 5.17. SOX 55 SECTION 5.18. Use of Spectrum Name 56 SECTION 5.19. Existing Indemnification 56 SECTION 5.20. German Tax Matters 56 SECTION 5.21. Takeover Statute 59 SECTION 5.22. Record Ownership 59 SECTION 5.23. EBITDA Calculation 59 SECTION 5.24. Lien Releases 59 ii TABLE OF CONTENTS (Continued) Page ARTICLE VI Other Agreements 59 SECTION 6.01. Agreement Not To Compete; Non-Solicitation of Employees 59 SECTION 6.02. Confidentiality 61 SECTION 6.03. Publicity 62 SECTION 6.04. Post-Closing Cooperation 62 SECTION 6.05. Further Assurances 62 ARTICLE VII Conditions Precedent 63 SECTION 7.01. Conditions to Each Party’s Obligation 63 SECTION 7.02. Conditions to Obligation of the Purchaser 63 SECTION 7.03. Conditions to Obligation of the Seller 65 SECTION 7.04. Frustration of Closing Conditions 65 ARTICLE VIII Termination, Amendment and Waiver 66 SECTION 8.01. Termination 66 SECTION 8.02. Effect of Termination; Limitation of Liability 67 SECTION 8.03. Amendments and Waivers 69 ARTICLE IX Indemnification 69 SECTION 9.01. Tax Indemnification 69 SECTION 9.02. Indemnification by the Seller 70 SECTION 9.03. Threshold; Cap; DeMinimis 71 SECTION 9.04. Survival of Representations; Covenants; Agreements 71 SECTION 9.05. Termination of Indemnification; Other Limitations 72 SECTION 9.06. Exclusive Monetary Remedy; Consequential Damages; Nature of Payments; No Duplicate Recovery 72 SECTION 9.07. Indemnification by the Purchaser 73 SECTION 9.08. Calculation of Losses 73 SECTION 9.09. Procedures 74 ARTICLE X General Provisions 76 SECTION 10.01. Assignment 76 SECTION 10.02. No Third Party Beneficiaries 77 SECTION 10.03. Notices 77 SECTION 10.04. Counterparts 78 SECTION 10.05. Entire Agreement 78 SECTION 10.06. Severability 78 SECTION 10.07. Governing Law 78 SECTION 10.08. Consent to Jurisdiction 78 SECTION 10.09. Waiver of Jury Trial 79 SECTION 10.10. Exhibitsand Seller Letter; Interpretation 79 SECTION 10.11. Defined Terms 80 SECTION 10.12. Specific Performance 90 iii TABLE OF CONTENTS (Continued) Page SECTION 10.13. Seller Shall Cause Subsidiaries to Take Actions 90 SECTION 10.14. ASMIO 90 Exhibits ExhibitA Purchased Direct Subsidiary’s Equity Interests and Purchased Indirect Subsidiaries’ Equity Interests ExhibitB Calculation of Working Capital ExhibitC1-4 Seller Transfer Documents ExhibitD-1 Form of Transition Services Agreement Exhibit D-2 Form of Supply Agreement ExhibitE-1 Corporate Exchange Agreement ExhibitE-2 Amendment No. 1 to Corporate Exchange Space Agreement (St. Louis) ExhibitE-3 Amendment No. 1 to Edwardsville Space Agreement Exhibit E-4 Amendment to Bentonville Office Space Agreement ExhibitF1-4 Amendment to License Agreements Exhibit G Settlement of Cash Pooling Balance ExhibitH Balance Sheet ExhibitI Knowledge Annexes AnnexA Transferors AnnexB Tax Allocation AnnexC EBITDA Calculation iv PURCHASE AGREEMENT dated as of May20, 2008 (this “Agreement”), among Salton, Inc., a corporation organized under the laws of the State of Delaware (“Salton”), Applica Pet Products LLC (“Pet LLC” and, together with Salton, the “Purchaser”) and Spectrum Brands, Inc., a corporation organized under the laws of the State of Wisconsin (the “Seller”). RECITALS WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, the Seller’s business of manufacturing, researching and developing, marketing, distributing and selling a variety of pet supplies for fish, dogs, cats, birds and other small domestic animals on a worldwide basis, including:(x)with respect to aquatics, integrated aquarium kits, standalone tanks and stands, filtration systems, heaters, pumps and other equipment and (y)with respect to companion animals, dog and cat treats, clean up and training aid products, health and grooming aids and bedding products (the “Business”); WHEREAS, the Seller is the direct owner of all of the equity interests (such term and each other defined term used but not otherwise defined in this Agreement having the meaning given it in Section10.11(a)) of the entity identified under the heading “Purchased Direct Subsidiary” on ExhibitA hereto, such equity interests being set forth opposite such entity’s name (such entity is referred to as the “Purchased Direct Subsidiary” and such equity interests are collectively referred to as the “Purchased Direct Subsidiary’s Equity Interests”); WHEREAS, the Seller is, indirectly, through one or more wholly-owned subsidiaries, the owner of all (excluding Aquarium Systems` Manufacturer of Instant Ocean (“ASMIO”), with respect to which the Seller indirectly owns 2,498 equity interests) of the equity interests of each of the entities identified under the heading “Purchased Indirect Subsidiaries” on ExhibitA hereto (such entities are collectively referred to as the “Purchased Indirect Subsidiaries” and such equity interests are collectively referred to as the “Purchased Indirect Subsidiaries’ Equity Interests”); WHEREAS, the Seller, the Purchased Direct Subsidiary and the Purchased Indirect Subsidiaries conduct the Business (the Purchased Direct Subsidiary and the Purchased Indirect Subsidiaries are collectively referred to as the “Transferred Entities”; the Seller and those of its subsidiaries set forth on AnnexA are together referred to as the “Transferors”); WHEREAS, each of Harbinger Capital Partners Master Fund I, Ltd. (“HCPMF”) and Harbinger Capital Partners Special Situations Fund, L.P. (“HCPSSF” and, together with HCPMF, “Harbinger”), has executed and delivered to the Purchaser, and the Purchaser has delivered to the Seller in connection with the execution and delivery of this Agreement, acommitment letter dated as of the date of this Agreement pursuant to which each of HCPMF and HCPSSF has issued an equity commitmentto the Purchaser, the proceeds of which will be used to pay the Purchase Price and the fees and 2 expenses relating to the transactions contemplated by this Agreement (such commitment letters are referred to as the “Equity Financing Commitment”); WHEREAS, Purchaser may obtain after the date hereof from certain financial institutions commitment letters pursuant to which such financial institutions will issue lending commitments to the Purchaser, the proceeds of which will be used to pay a portion of the Purchase Price and the fees and expenses relating to the transactions contemplated by this Agreement (any such commitment letters are collectively referred to as the “Debt Financing Commitment”); WHEREAS, concurrently with the execution and delivery of this Agreement, Harbinger has executed and delivered to the Purchaser, and the Purchaser has delivered to the Seller limited guarantees dated as of the date of this Agreement in favor of the Seller with respect to the monetary remedy specified in Section8.02 of this Agreement, subject to the limitations in Section8.02(c), payable by the Purchaser in certain circumstances, as specified in such sections of this Agreement (such guarantees are collectively referred to as the “Harbinger Guarantees”);and WHEREAS, at the Closing, upon the terms and subject to the conditions set forth in this Agreement, the Transferors desire to sell and transfer to the Purchaser or its designees, and the Purchaser or its designees desire to purchase and accept from the Transferors (the “Acquisition”), the Purchased Direct Subsidiary’s Equity Interests and the Purchased Indirect Subsidiaries’ Equity Interests (the Purchased Direct Subsidiary’s Equity Interests and the Purchased Indirect Subsidiaries’ Equity Interests are collectively referred to as the “Transferred Equity Interests”). NOW, THEREFORE, the parties hereby agree as follows: ARTICLE I Purchase and Sale of Transferred Equity Interests SECTION 1.01.Sale of the Transferred Equity Interests. (a)Upon the terms and subject to the conditions set forth in this Agreement, at the Closing, the Seller shall, and shall cause the other Transferors to, sell, transfer and deliver to the Purchaser or its designees, and the Purchaser or its designees shall purchase and accept from the Transferors, the Transferred Equity Interests free and clear of all Liens for an aggregate purchase price (the “Purchase Price”) determined as follows: (x)$692.5 million in cash plus (y)$98 million in an amount of the Seller’s Variable Rate Toggle Senior Subordinated Notes Due 2013, taking into account principal amount (including any increase in principal amount pursuant to the terms of such notes since the issue date thereof) and accrued and unpaid interest thereon as of the close of business on the Closing Date plus (z)$124.5 million in an amount of the Seller’s Senior Subordinated Notes due February1, 2015 with interest payable semiannually at 7.375% (such Variable Rate Notes and Senior Subordinated
